DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-18 are objected to because of the following informalities.  Appropriate correction is required.
In clam 1, line 3, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 4, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 5, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 6, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 12 (two occurrences), the phrase “the thickness” should be changed to -- a thickness --.  
In claim 2, line 3, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 3, the phrase “the thickness” should be changed to -- a thickness --.  
In claim 3, line 2, what is the word “its” referring to?  Please clarify.
In claim 4, line 4, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.
In claim 7, line 2, what is the word “its” referring to?  Please clarify.

In claim 10, line 5, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 6, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 7, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 8, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 14 (two occurrences), the phrase “the thickness” should be changed to -- a thickness --.  
In claim 11, line 3, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 3, the phrase “the thickness” should be changed to -- a thickness --.  
In claim 12, line 2, what is the word “its” referring to?  Please clarify.
In claim 13, line 4, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.
In claim 16, line 3, what is the word “its” referring to?  Please clarify.
In claim 17, line 2, it would appear the word -- cylindrical -- should be inserted before the phrase “connecting part” to provide consistency for antecedent basis.  In line 2, what is the word “its” referring to?  Please clarify.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, the phrase “the pre-tightening member” lacks antecedent basis.  In line 14, the phrase “the mounting hole” lacks antecedent basis.  In lines 14-15, the phrase “the above elements” is indefinite and vague.  What “above elements”?  And, what is meant by “above elements”?  Please clarify.  In line 15, the phrase “the pre-tightening member” lacks antecedent basis.  
In claim 2, line 1, the phrase “the pre-tightening member” lacks antecedent basis. 
In claim 10, line 12, the phrase “the pre-tightening member” lacks antecedent basis.  In line 16, the phrase “the mounting hole” lacks antecedent basis.  In lines 16-17, the phrase “the above elements” is indefinite and vague.  What “above elements”?  And, what is meant by “above elements”?  Please clarify.  In line 17, the phrase “the pre-tightening member” lacks antecedent basis.  
In claim 11, lines 1-2, the phrase “the pre-tightening member” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-9 of U.S. Patent No. 10,983,140 (Nie). Although the claims at all of the claimed elements and features in claims 1-2,4-6,8-11,13-15,18 of the Instant application are claimed and disclosed in the ‘140 Nie patent.  For claims 3,7,12,16 of the Instant application, to have set such test and structural characteristics as in these claims to the patent of ‘140 Nie are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the teaching and claims in the ‘140 Nie patent.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12-14 of copending Application No. 16/861,308 (Nie et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in claims 1-2,4-6,8-11,13-15,18 of the Instant application are claimed and disclosed in the ‘308 Nie et al. copending Application.  For claims 3,7,12,16 of the Instant application, to have set such test and structural characteristics as in these claims to the ‘308 copending Application of Nie et al. are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the teaching and claims in the ‘308 Nie et al. copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-7 of copending Application No. 16/858,832 (Nie et al.). Although the claims at issue are not identical, they are not patentably distinct from each other all of the claimed elements and features in claims 1-2,4-6,8-11,13-15,18 of the Instant application are claimed and disclosed in the ‘832 Nie et al. copending Application.  For claims 3,7,12,16 of the Instant application, to have set such test and structural characteristics as in these claims to the ‘832 copending Application of Nie et al. are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the teaching and claims in the ‘832 Nie et al. copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-317228 (Yamada et al.).
With regards to claim 1, Yamada et al. discloses a piezoelectric acceleration sensor comprising, as illustrated in Figures 1-8, a charge output element (e.g. entire system illustrated in Figures 4,7); a base including a supporting part 21,31 and a cylindrical connecting part 22,32 arranged on the supporting part such that the connecting part is provided with mounting holes 22b,32b axially extending along the connecting part (as observed in Figures 4-5,7-8); a piezoelectric element 5 sleeved outside the connecting part (as observed in Figures 4-5,7-8); a 
With regards to claim 2, Yamada et al. further discloses the pre-tightening member 34,25 includes at least two wedge blocks 25a,25b such that the at least two wedge blocks are distributed circularly along a circumferential direction of the connecting part within the circular gap (as observed in Figures 5,6,7,8) and the thickness of each wedge block is linearly decreased along a direction from the first end to the second end (as observed in Figures 7,8).
With regards to claim 3, Yamada et al. further discloses the at least two wedge blocks 25a,25b are formed by cutting a wedge ring along its axial direction.  (See, as observed in Figure 6).

With regards to claim 5, Yamada et al. further discloses the piezoelectric element 5 is in direct contact with the outer ring surfaces of the at least two wedge blocks 25a,25b.  (See, as observed in Figures 4-6).
With regards to claim 6, Yamada et al. further discloses the outer ring surfaces of the at least two wedge blocks are vertically arranged.  (See, as observed in Figures 4-6).
With regards to claim 8, Yamada et al. further discloses an outer ring surface of the connecting part 22,32 is provided with a supporting flange (e.g. not labeled but the step-like surface connected to the bottom end of the connecting part 22,32 is considered as this supporting flange as observed in Figures 4,7) along its axial direction such that the supporting flange is higher than the plane in which the supporting part is located (as observed in Figures 4,7); the piezoelectric element 5 butts against the supporting flange (as observed in Figures 4,7).
With regards to claim 9, Yamada et al. further discloses the mass block 6 has a circular structure which includes an inner ring surface and an outer ring surface opposite to each other such that the inner ring surface of the mass block is provided with a concave block wherein the mass block is arranged outside the piezoelectric element in a hanging manner via the concave block.  (See, as observed in Figures 4,7).
With regards to claim 10, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  Yamada further discloses an annular shear piezoelectric acceleration sensor (paragraph [0023] of translation).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-317228 (Yamada et al.) in view of U.S. Patent Application Publication 2018/0196081 (Nie et al.).
With regards to claim 7, Yamada et al. does not discloses the piezoelectric element comprises at least two rounded valve bodies which are formed by cutting a circular ring along its axial direction.
Nie et al. discloses a shear piezoelectric sensor comprising, as illustrated in Figures 1-8, an shear piezoelectric acceleration sensor 100 (paragraph [0032]) including a charge output element; a base 104; a piezoelectric element 105 sleeved outside a connecting part 102; a mass block 106 sleeved outside the piezoelectric element; pre-tightening members 101; the piezoelectric element 105 comprises at least two rounded valve bodies which are formed by cutting a circular ring along its axial direction (as observed in Figure 6; paragraph [0027]).  (See, paragraphs [0020] to [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the piezoelectric element comprises at least two rounded valve bodies which are 
	With regards to claim 16, the claim is commensurate in scope with the above claim 7 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Nie, Insalaco, Judd, Starck, Lysen, are related to piezoelectric acceleration sensor including a base, a piezoelectric element, a mass block, and a locking member connected to one another along an axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/HELEN C KWOK/Primary Examiner, Art Unit 2861